Exhibit 10.2

 

RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT

 

 

 

This RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”),
“Effective Date” January 9, 2018, by and between Procyon Corporation, a Colorado
corporation ("Procyon") and Regina W. Anderson (the "Executive").

 

WHEREAS, Procyon has, prior to the date of this Agreement, employed the
Executive as its Chief Executive Officer and Chairman of the Board of Directors;
and

 

WHEREAS, Procyon desires to continue to employ the Executive on a part-time
basis, and the Executive desires to be so employed by Procyon, pursuant to the
terms of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

ARTICLE I

EMPLOYMENT DUTIES AND BENEFITS

 

Section 1.1 Employment. Procyon hereby employs the Executive in the position
described on Schedule 1 hereto as an executive officer of Procyon, pursuant to
the terms of this Agreement. The Executive accepts such employment and agrees to
perform the duties and responsibilities assigned to her pursuant to this
Agreement.

 

Section 1.2 Duties and Responsibilities. The Executive shall hold the position
with Procyon which is specified on Schedule 1, which is attached hereto and
incorporated herein by reference. The Executive is employed pursuant to the
terms of this Agreement and agrees to devote part-time to the business of
Procyon. The Executive shall perform the duties set forth on Schedule 1 while
employed as an executive officer, and such further duties as may be determined
and assigned to her from time-to-time by the Board of Directors of Procyon.

 

Section 1.3 Working Facilities. The Executive shall be furnished with facilities
and services suitable to the position and adequate for the performance of the
Executive's duties under this Agreement. The Executive's duties shall be
rendered at Procyon's offices, or at such other place or places as the Executive
may designate with Procyon's approval, which shall not be unreasonably withheld.

 

Section 1.4 Expenses. The Executive is authorized to incur reasonable expenses
for promoting the domestic and international business of Procyon in all
respects, including expenses for entertainment, travel and similar items.
Procyon will reimburse the Executive for all such expenses that are reasonably
related to Procyon's business and primarily for Procyon's benefit, upon the
presentation by the Executive, from time-to-time, of an itemized account of such
expenditures. Such expenses shall be reviewed and approved by Procyon's Chief
Financial Officer.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE II

COMPENSATION

 

Section 2.1 Base Salary. Procyon shall pay to the Executive a base salary of not
less than the amount specified on Schedule 1, subject to annual review and
raises in such base salary. The base salary may be changed by action of
Procyon's Board of Directors, and such changes shall thereafter be included in
the Executive's base salary as defined for purposes of this Agreement and
Procyon's bonus plan.

 

Section 2.2 Bonus and Bonus Plan Participation. The Executive shall be entitled
to receive certain short-term incentive bonuses, as described, and pursuant to
the conditions set forth, in Schedule 1. The Executive shall also be entitled to
receive bonuses in accordance with the provisions of the Procyon-wide bonus plan
as in effect from time to time.

 

 

 

ARTICLE III

TERM OF EMPLOYMENT AND TERMINATION

 

Section 3.1 Term and Nature of Employment. This Agreement shall be for a term
beginning on “Effective Date” and ending December 31, 2018, subject, however, to
termination during such period as provided in this Article and approval of the
Board of Directors of Procyon in its annual meeting. Nothing contained in this
Agreement shall be construed to constitute a promise of employment to the
Executive for a fixed term. Executive's employment under this Agreement is
strictly "at will," and may be terminated by the Executive or Procyon, upon
thirty days written notice, for any reason or no reason, with or without cause.

 

Section 3.2. Termination. In the event of termination of this Agreement by the
Executive or Procyon for any reason, including termination by death or
disability of the Executive, Procyon shall be obligated to compensate the
Executive for any earned but unpaid base salary and any earned but unpaid
bonuses up to the date of termination.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE IV

GENERAL MATTERS

 

Section 4.1 Governing Law. This Agreement shall be governed by the laws of the
State of Florida and shall be construed in accordance therewith.

 

Section 4.2 No Waiver. No provision of this Agreement may be waived except by an
agreement in writing signed by the waiving party. A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.

 

Section 4.3 Amendment. This Agreement may be amended, altered or revoked at any
time, in whole or in part, by filing with this Agreement a written instrument
setting forth such changes, signed by each of the parties.

 

Section 4.4 Benefit. This Agreement shall be binding upon the Executive and
Procyon, and shall not be assignable by Procyon without the Executive's written
consent.

 

Section 4.5 Construction. Throughout this Agreement the singular shall include
the plural, and the plural shall include the singular, and the masculine and
neuter shall include the feminine, wherever the context so requires.

 

Section 4.6 Text to Control. The headings of articles and sections are included
solely for convenience of reference. If any conflict between any heading and the
text of this Agreement exists, the text shall control.

 

Section 4.7 Severability. If any provision of this Agreement is declared by any
court of competent jurisdiction to be invalid for any reason, such invalidity
shall not affect the remaining provisions. On the contrary, such remaining
provisions shall be fully severable, and this Agreement shall be construed and
enforced as if such invalid provisions had not been included in the Agreement.

 

Section 4.8 Authority. The officer executing this Agreement on behalf of Procyon
has been empowered and directed to do so by the Board of Directors of Procyon.

 

 

--------------------------------------------------------------------------------

 

 

Section 4.9 Effective Date. The effective date of this Agreement shall be
January 9, 2018.

 

PROCYON CORPORATION  

EXECUTIVE:

 

 

 

 

 

 

By:

/s/ Justice W. Anderson

By:    /s/ Regina W. Anderson

 

   Justice W. Anderson    Regina W. Anderson      Chief Executive
Officer/President     Chairman of the Board of Directors and President, Amerx
Health Care                         By: /s/ James B. Anderson          James B.
Anderson           Chief Financial Officer and          Amerx VP Operations    
   

 

 

 

 

 

 

 

 

 

By: /s/ Fred W. Suggs, Jr.          Fred W. Suggs, Jr.          Director, Member
of the Procyon          Corporation Compensation Committee                      
    By: /s/ Joseph R. Treshler        

 Joseph R. Treshler

         Director, Member of the Procyon          Corporation Compensation
Committee      

 

 

--------------------------------------------------------------------------------

 

 

FY 2018

PROCYON CORPORATION
RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT
Schedule 1
Salary and Benefit Statement

 

Executive: Regina W. Anderson  Date: January 9, 2018

 

Position:  Procyon Corporation: Chairman of the Board     Reporting to:  Procyon
Board of Directors    

Annual Base

Salary:

$ 70,000, annually     Benefits: As outlined in this Executive Employment
Agreement and the current Procyon Corporation Employee Handbook.    

Term:

As described in Section 3.1 of the Executive Employment Agreement.

The terms of the Short-Term Growth Incentive Bonus described below shall be
reviewed annually, and any amendment thereto be made with the mutual agreement
of the Board of Directors and the Executive.

    Duties and  

Responsibilities:

Provide oversight of Procyon operations; preside over Procyon Board meetings as
Chairman of the Board; build company team and corporate culture through HR
responsibilities; maintain shareholder communications; communicate corporate
news and events; and such other matters as determined from time to time by the
Board.     Short Term Profit Incentive   Bonus: Executive will be entitled to an
annual short-term incentive bonus, payable as set forth below, based on
accomplishing the following benchmarks, which shall be based upon Procyon's net
income before NOL provided fiscal 2017 consolidated company net sales exceed
$3,000,000.

 

 

●

3% Incentive: Executive to be paid 3% of Procyon's net income before NOL for the
fiscal year provided net sales exceed $3,000,000.

 

●

The Short-Term Incentive Bonus will be paid by Procyon to the Executive in
September of the applicable year, after the close of the fiscal year end.

 

 

--------------------------------------------------------------------------------

 

 

APPROVED:

 

 

            PROCYON CORPORATION:  EXECUTIVE:    

 

 

 

 

By:

/s/ Justice W. Anderson  

By:

/s/ Regina W. Anderson

 

 

 Justice W. Anderson

 

 Regina W. Anderson

 

 

 Chief Executive Officer/President,  

 

 Chairman of the Board of Directors

 

   and President, Amerx Health Care                             By: /s/ James B.
Anderson          James B. Anderson          Chief Financial Officer and       
   Amerx VP of Operations                            By: /s Fred W. Suggs, Jr.  
       Fred W. Suggs, Jr.          Director, Member of the Procyon        
 Corporation Compensation Committee                           By: /s/ Joseph R.
Treshler          Joseph R. Treshler          Director, Member of the Procyon  
       Corporation Compensation Committee      

 

 

 

Effective Date: January 9, 2018